Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

The application has been amended as follows: 
Title has been amended.
“Controller to Determine a Transmission Right and Control a Timing of Communication Between Nodes”

REASONS FOR ALLOWANCE
The following is an Examiner’s Statement of Reasons for Allowance:
Claims 1 and 3-5 are allowable over the prior art of record.
The examiner has found that the prior art of record does not disclose or teach or suggest or render obvious a system for determining a transmission right and controlling a timing of communication between nodes, comprising:
a socket management unit to restrict at least one of transmission and reception of information by an application communication unit to and from an external node while real-time communication is performed by a real-time communication unit, the transmission right circulates through the multiple nodes in a preset order, and the socket management unit restricts the reception of information by the application communication unit from the external node after a time when an order of obtaining the transmission right based on the transmission right map is judged to reach a preceding order with respect to the controller and for a time during which the controller possesses the transmission night at set forth in the specification and independent claim 1.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled
"Comments on Statement of Examiner’s Amendment / Reasons for Allowance.”

Additional References
The examiner as of general interest cites the following references.
a. 	Sakashita et al, U.S. Patent Application Publication No. 2009/0076745 A1.
b. 	Jung et al, U.S. Patent Application Publication No. 2006/0206894 A1.
c. 	Fujiyama et al, U.S. Patent Application Publication No. 2002/0064163 A1.
d. 	Kapitan, U.S. Patent Application Publication No. 2002/0045956 A1.
e. 	Edwards et al, U.S. Patent No. 7,765,294 B2.

Content Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Bharat Barot whose telephone number is (571)272-3979.  The examiner can normally be reached on 7:00AM-3:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kamal B Divecha can be reached on (571)272-5863.  The fax phone number for the organization where this application or proceeding is assigned is (571)273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/BHARAT BAROT/Primary Examiner, Art Unit 2453 
                                                                                                                                                                                            June 17, 2022